DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a product apparatus; classified in F25B39/00.
II. Claim 22, drawn to a manufacturing method; classified in B29L2031/18.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as manufacturing method and product apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the product as claimed can be made by another materially different manufacturing process, or (2) the process method as claimed is not an obvious process of making the product, and the process method as claimed can be practiced/used to make another materially different product. (MPEP § 806.05(e)). In this case; apparatus claims are related to a refrigeration system including a heat exchanger and other components such as a compressor, a condenser, an evaporator, and an expansion valve, and the manufacturing method claim is related to process method of making and manufacturing a heat exchanger by providing a plurality of fins having a lateral width W1 and having a first plurality of apertures and a plurality of embedded fins having a lateral width W2, wherein W2 is less than 95% of W1, and having a second plurality of apertures, wherein the first plurality of apertures and second plurality of apertures are sized and configured to have the plurality of tubes inserted into the first plurality of apertures and the second plurality of apertures, attaching the plurality of fins and the plurality of embedded fins in an alternating fashion on the tubes substantially perpendicular to the tubes.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.